Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-13,16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tamblyn (20170324867) in view of Hosabettu (20170269972) in further view of Maarek (20130346496)   

Tamblyn (20170324867) teaches a method, implemented on a machine having at least one processor, storage, and a communication platform connected to a network for facilitating a user-machine conversation (as processor, storage – and user machine conversation over a network – para 0008), the method comprising: obtaining a query from a user, wherein the query is directed to a first conversational bot (as a query from a user, para 0073-0075, transmitted to a chat bot – para 0068); obtaining, from the first conversational bot, a reply in response to the query (as a reply to the query – para 0073 – ‘how may I help you’); determining a degree of validity of the reply based on the reply and the query (as determining a trigger, based on a threshold level, to route the chat – para 0072-0074);
 determining in the event that the degree of validity of the reply meets a certain criteria, a second conversational bot other than the first conversational bot; and directing the conversation to the second conversational bot with the query (as having a plurality of chat bots according to the service needed – such as, a chat bot for a receptionist, concierge services, or specialists – para 0094; further based on a degree of validity – para 0133-0136). 
	Tamblyn (20170324867) does not explicitly teach the ranking of the conversational bots with respect to the reply, however Hosabettu (20170269972) teaches ranking the bots according to effectiveness with the user (as, based on the user requests/replies – para 0096, via user interface para 0110, 0113; tracking performance of a plurality of bots – abstract, para 0007; using multiple parameters for each bot --  para 0030; and then scoring/ranking the bots accordingly – para 0080-0085).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the selection of chat/conversational bots of Tamblyn (20170324867), with a ranking system with values/thresholds, as taught by Hosabettu (20170269972), because it would advantageously provide for an accurate automation of tasks in Hosabettu (20170269972), para 0005, in view of para 0004; and para 0109, and 0116). 
The combination of Tamblyn (20170324867) in view of Hosabettu (20170269972) does not explicitly teach using a model for a bot recommendation, wherein the model is trained on training data from historical q-a pairs (Tamblyn teaches the environment including using a bot in a query-answer system, as noted above); however, Maarek (20130346496) teaches a machine learned algorithm (abstract, para 0005), wherein generates a model based on question-answer pairs –abstract, para 0005, 0056).  Therefore, it would have been obvious to one of ordinary skill in the art of machine learned bot development to modify the bot of Tamblyn (20170324867) in view of Hosabettu (20170269972) with a trained model of historical q-a pairing, as taught by Maarek (20130346496), because it would advantageously enable the trained model to predict a correct answer to a query (Maarek (20130346496), para 0029).

As per claim 2, the combination of Tamblyn (20170324867) in view of Hosabettu (20170269972) in further view of Maarek (20130346496) teaches the method of claim 1, wherein determining the degree of validity comprises: determining a degree of matching between the reply and the query based on their semantic meanings (as determining if the answers are pertinent to the queries – para 0133); obtaining a confidence score related to the reply from the first conversational bot; and determining the degree of validity of the reply based on the degree of matching and the confidence score (Tamblyn (20170324867), and modifying the confidence level of the chat bat, according to the amount of match between answer and query – para 0133-0136). 

Tamblyn (20170324867) in view of Hosabettu (20170269972) in further view of Maarek (20130346496) teaches the method of claim 1, further comprising: comparing the degree of validity with a threshold wherein the certain criterion comprises the degree of validity not exceeding the threshold; providing the reply as a response to the query and providing the query and the reply for training a model for bot recommendation, when the degree of validity exceeds the threshold, indicating that the certain criterion has been met (Tamblyn (20170324867), as, when the trigger is above a threshold, maintain the current bot – para 0133) ; and determining the second conversational bot when the degree of validity does not exceed the threshold (Tamblyn (20170324867), and in contradistinction, para 0134-0136, changing to a different bot, if the threshold is not met). 

As per claim 4, the combination of Tamblyn (20170324867) in view of Hosabettu (20170269972) in further view of Maarek (20130346496) teaches the method of claim 1, wherein determining the second conversational bot comprises: parsing the query to determine one or more features (Tamblyn (20170324867), as analyzing the trigger events – para 0133, as the ‘more features’; obtaining a model for bot recommendation; and determining the second conversational bot based on the one or more features and the model (Tamblyn (20170324867), as choosing a second communication path which can include a new or different chat automation profile/bot – para 0135-0136). 

	As per claim 5, the combination of Tamblyn (20170324867) in view of Hosabettu (20170269972) in further view of Maarek (20130346496) teaches confidence/ranking scores for Hosabettu (20170269972) – para 0054, 0075).

As per claim 8, the combination of Tamblyn (20170324867) in view of Hosabettu (20170269972) in further view of Maarek (20130346496) teaches the method of claim 1, further comprising: recommending the second conversational bot to the user as a response to the query (Tamblyn (20170324867), as replacing/recommending a second bot/profile when the thresholds are not met  -- para 0133-0136). 

As per claim 9, the combination of Tamblyn (20170324867) in view of Hosabettu (20170269972) in further view of Maarek (20130346496) teaches the method of claim 1, wherein the first and second conversational bots are independent and related to different topics, wherein the topics include at least one of: weather, restaurant, hotel, travel, sports, finance, and news (Tamblyn (20170324867), as using the bots to provide services for different enterprises – para 0065). 

Claims 10-13 are system claim that perform the method steps of 1-4,8,9 above; as such, claims 10-13 are similar in scope and content to claims 1-4,8,9 and therefore, claims 10-13 are rejected under similar rationale as presented against claims 1-4,8,9 above.  Furthermore, the claimed analyzer, recommender, matcher, bot switch functionality is taught by claims 1-4,8,9.  

	Claims 16-19 are non-transitory storage medium claims, that perform the method steps of 1-4,8,9 above; as such, claims 16-19 are similar in scope and content to claims 1-4,8,9 and . 

Allowable Subject Matter

Claims 6-7, 14,15,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Tamblyn (20170324867) nor Hosabettu (20170269972) explicitly teach the disclosed concepts of generating bots/replies when the available bots do not meet a threshold.
Response to Arguments

Examiner notes the use of the Maarek (20130346496) reference to teach the amended claim scope.   As to applicants statement that the amended claim 1 contains elements of allowable claim 7, examiner notes that not all of the claim elements of claim 7, including dependents therefrom, ie, claim 4, into claim 1.  Hence, the introduction of the Maarek (20130346496) reference, to address the new claim scope of the independent claims. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Faris (20090063675) teaches maintaining a query-answer database, para 0197, in a bot-environment – para 0510.   

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        03/08/2021